DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits in response to application #17/034,996 filed on 09/28/2020 in which claims 1-20 have been presented for prosecution.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/28/2020 and 07/20/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner and placed of record.
Claim Objections
Claims 6-10, 16-20 are  objected to because of the following informalities:  
In claim 6, the underlined limitations of, “…wherein the controller is configured to compare the SOC of the battery with a third reference value in response to determining that the vehicle does not enter the fuel-cut section, based on the first result and in response to determining that the SOC of the battery does not exceed a second reference value, based on the second result” is indefinite as “a second reference value” must be first recited before “a third reference value”.
The same analysis applies to claim 16.
In claim 9, the underlined limitations of, “…wherein the controller is configured to turn on the switch to discharge the battery in response to determining that the vehicle is stopped during an Idle Stop and Go (ISG) operation, based on a third result of determining whether the vehicle is stopped during the ISG operation, and in response to determining that the SOC of the battery exceeds a fourth reference value, based on the second result” is indefinite as parent claim 1 from which claim 9 depend only recites “…one or more predetermined reference values”. Note that parent claim 1 does neither recite “a second reference value” nor “a third reference value”.
Therefore, “a second reference value” and “a third reference value” must be first recited before “a fourth reference value”.
The same analysis applies to claim 19.
Claims 10 and 20 depend directly from claim 9 and respectively claim 19 and thus are objected for the same reasons since they inherit the same deficiencies.
Claims 7-8 depend directly from claim 6 and therefore inherit the same deficiencies and are objected for the same reasons.
Claims 17-18 depend directly from claim 16 and therefore inherit the same deficiencies and are objected for the same reasons.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10,16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6, the underlined limitations of, “…wherein the controller is configured to compare the SOC of the battery with a third reference value in response to determining that the vehicle does not enter the fuel-cut section, based on the first result and in response to determining that the SOC of the battery does not exceed a second reference value, based on the second result” is indefinite as “a second reference value” must be first recited before “a third reference value”. Note parent claim 1 only recites “at least one or more predetermined reference values”
The same analysis applies to claim 16.
Claims 7-8 depend directly from claim 6 and therefore inherit the same deficiencies and are rejected for the same reasons.
Claims 17-18 depend directly from claim 16 and therefore inherit the same deficiencies and are rejected for the same reasons.
In claim 9, the underlined limitations of, “…wherein the controller is configured to turn on the switch to discharge the battery in response to determining that the vehicle is stopped during an Idle Stop and Go (ISG) operation, based on a third result of determining whether the vehicle is stopped during the ISG operation, and in response to determining that the SOC of the battery exceeds a fourth reference value, based on the second result” is indefinite as parent claim 1 from which claim 9 depend only recites “…one or more predetermined reference values”. Note that parent claim 1 does neither recite “a second reference value” nor “a third reference value”.
Therefore, “a second reference value” and “a third reference value” must be first recited before “a fourth reference value”.
The same analysis applies to claim 19.
Claims 10 and 20 depend directly from claim 9 and respectively claim 19 and thus are rejected for the same reasons since they inherit the same deficiencies.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5,11-15 are rejected under 35 U.S.C. 102/103 as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Enoki USPAT 9,018,894.
For the 102: Regarding claims 1 and 11: Enoki discloses(Abstract) a vehicle battery controlling apparatus(Fig. 1), comprising: a sensor(8,12) configured to sense a state of charge (SOC) of a battery(5) connected to a switch(4) among a plurality of batteries(5,9)(see col. 3, lines 43-49); and a controller(1) configured to control on/off of the switch(4)(Note- a relay 4 for the lithium-ion battery is connected between the alternator 2 and the lithium-ion battery 5. The relay 4 is a relay using a coil or a semiconductor element, which is switched on (connected) by a drive signal from the battery ECU 1; see col. 4, lines 65+) based on a first result of determining whether a vehicle enters a fuel-cut section(deceleration and/or engine off; see col. 5, lines 18-21) and a second result of comparing the SOC of the battery with at least one or more predetermined reference values(note- for the mere fact that based on information from a lithium-ion battery voltage detection means 6 for detecting the voltage of the lithium-ion battery 5, a temperature sensor 7 for detecting the temperature of the battery 5 and a lithium-ion battery SOC detection means 8 for detecting a SOC (state of charge) of the battery 5, the battery ECU monitors the lithium-ion battery 5 and takes control of charging and discharging the battery so that the lithium-ion battery 5 will not be overcharged nor overdischarged; see col. 4, lines 3-12 and col.4, lines 31-41)(see col. 3 line 66-col. 4 line 67; col. 5, lines 15-67 and Col. 6, lines 1-27).
For the 103: Regarding claims 1 and 11, Enoki discloses all the claimed invention as set forth and discussed above except for expressly stating that the controller is configured to control the switch unit based on a first result of determining whether a vehicle enters a fuel-cut section and a second result of comparing the SOC of the battery with at least one or more predetermined reference values. Examiner construed these limitations to mean that the controller (ECU 1) takes control of charging and discharging the batteries (5) and (9) so that the lithium-ion battery (5) and the lead battery (9) will not be overcharged nor overdischarged(see col. 4, lines 3-18) and thus claims 1 and 11 would at least have been obvious.
Regarding claims 2 and 12, Enoki discloses all the claimed invention as set forth and discussed above in claims 1 and 11. Enoki further discloses, wherein the switch(4) is disposed between an alternator(2) configured to adjust a voltage supplied to the battery(5) and one battery(9) of the plurality of batteries(see col. 3, lines 43-49) (A relay 4 for the lithium-ion battery is connected between the alternator 2 and the lithium-ion battery 5; see Col. 4, lines 65+).
Regarding claims 3 and 13, Enoki discloses all the claimed invention as set forth and discussed above in claim 1 and respectively claim 11. Enoki further teaches, wherein the controller(ECU 1) is configured to turn off the switch(4) to disconnect the battery(5) in response to determining that the vehicle enters the fuel-cut section, based on the first result and in response to determining that the SOC of the battery exceeds a first reference value, based on the second result(see col. 4, lines 3-18; col. 7, lines 3-49 and Fig. 3).
Regarding claims 4 and 14, Enoki discloses all the claimed invention as set forth and discussed above in claim 1 and respectively claim 11. Enoki further teaches, wherein the controller(ECU 1) is configured to turn on the switch(4) and connect the battery(5) to charge the battery in response to determining that the vehicle enters the fuel-cut section, based on the first result and in response to determining that the SOC of the battery does not exceed a first reference value, based on the second result(see col. 4, lines 3-18; col. 7, lines 3-49 and Fig. 3).
Regarding claims 5 and 15, Enoki discloses all the claimed invention as set forth and discussed above in claim 1 and respectively claim 11. Enoki further discloses, wherein the controller (ECU 1)is configured to turn on the switch(4) and connect the battery(5) to discharge the battery in response to determining that the vehicle does not enter the fuel-cut section, based on the first result and in response to determining that the SOC of the battery exceeds a second reference value, based on the second result(see col. 4, lines 3-18; col. 7, lines 3-49 and Fig. 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6-8,16-18 are rejected under 35 U.S.C. 103 as being unpatentable over USPAT 9,018,894 in view of Official Notice.
Regarding claim 6 , Enoki discloses all the claimed invention as set forth and discussed above in claim 1. However, Enoki fails to expressly teach the limitations of, “wherein the controller is configured to compare the SOC of the battery with a third reference value in response to determining that the vehicle does not enter the fuel-cut section, based on the first result and in response to determining that the SOC of the battery does not exceed a second reference value, based on the second result”. 
Examiner takes official notice that the ECU (1) discloses by Enoki is capable of performing the functions and being configured to compare the SOC of the battery with a third reference value in response to determining that the vehicle does not enter the fuel-cut section, based on the first result and in response to determining that the SOC of the battery does not exceed a second reference value, based on the second result, as recited, since when a device or technology is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or in a different one, so that if a person of ordinary skill can implement a predictable variation, the variation is likely obvious. Furthermore a combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. Configuring the controller to perform the recited functions would have been obvious since it does no more than yield the predictable results of optimizing the efficiency of battery charging system of the vehicle.
Regarding claim 7 , Enoki discloses all the claimed invention as set forth and discussed above in claim 6. However, Enoki does not expressly teach the limitations of, “wherein the controller is configured to turn off the switch to disconnect the battery in response to determining that the SOC of the battery exceeds the third reference value”.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the ECU controller of Enoki to turn off the switch to disconnect the battery in response to determining that the SOC of the battery exceeds the third reference value, in order to yield the predictable results of avoiding the overcharge and overdischarge of the battery, as per the teachings of Enoki (col. 4, lines 8-18).
Regarding claim 8 , Enoki discloses all the claimed invention as set forth and discussed above in claim 6. However, Enoki does not expressly teach the limitations of, “wherein the controller is configured to turn on the switch to charge the battery in response to determining that the SOC of the battery is less than the third reference value”.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the ECU controller of Enoki to turn on the switch to charge the battery in response to determining that the SOC of the battery is less than the third reference value in order to yield the predictable results of avoiding the overcharge and overdischarge of the battery, as per the teachings of Enoki (col. 4, lines 8-18).
The same analysis applies to claims 16-18.
Allowable Subject Matter
Claims 9-10,19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
US 2020/0180532 to LEE discloses a vehicle and controlling method thereof.
US 2011/0095765 A1 to Tae et al., (Tae) discloses the general state of the art regarding a battery management system and driving method for the same.
USPAT 11,305,670 B2 to Kim discloses a device and method for controlling battery vehicle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        August 26, 2022